Citation Nr: 0706574	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
injury, secondary to the veteran's service-connected let knee 
injury.  

2.  Entitlement to an increased rating for residuals, 
fracture of right 3rd and 4th metacarpals, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1972.

This matter comes before March 2003 and December 2005 rating 
decisions, which denied an increased rating for residuals of 
3rd and 4th metacarpals, and also denied service connection 
for a right knee injury, secondary to the veteran's service-
connected left knee injury.  By rating decision of 
April 2005, the noncompensable rating for 3rd and 4th 
metacarpals was increased to a 10 percent rating, effective 
August 29, 2002.  However, on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet.App. 35, 38 (1993).  Therefore, the 
increased rating claim is still in appellate status.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in December 2006.  
A transcript of the hearing is of record and associated wit 
the claims folder.  

The issue of entitlement to an increased rating for 
residuals, fracture of right 3rd and 4th metacarpals, 
currently evaluated as 10 percent disabling being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right knee injury is aggravated by his service-
connected left knee injury.  


CONCLUSION OF LAW

A right knee injury was aggravated by a service-connected 
left knee injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §  3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with the 
claim of service connection.  

The Board acknowledges that, in a July 2004 rating decision, 
the veteran was first denied his claim of service connection 
for a right knee injury on a direct basis.  Subsequently, in 
September 2005, more than one year after the original denial, 
the veteran submitted a claim of service connection for a 
right knee, but this time was under the theory that such 
injury was secondary to a service-connected disability.  A 
December 2005 rating decision reopened the claim, but 
confirmed and continued the previous denial of service 
connection for a right knee injury.  The veteran filed the 
appropriate notice of disagreement in March 2006.  The RO 
issued the corresponding statement of the case in June 2006, 
which also included the relevant regulations regarding the 
submission of new and material evidence.  The veteran 
perfected his appeal in June 2006.

While the above may raise the issue of whether the veteran 
submitted new and material evidence to reopen a previously 
denied claim of service connection for a right knee, per 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal), the Board finds that the RO's December 
2005 denial of the claim on a secondary basis is not final.  
In light of the favorable outcome, any failure to address the 
holding in Barnett constitutes harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran and his representative contend, in essence, that 
service connection is warranted for a right knee injury which 
was aggravated by the veteran's service-connected left knee 
injury.  The veteran maintains that although he injured his 
right knee in service, it was not found to have any 
abnormality after service.  In 2001, the veteran's service-
connected left knee gave way on a ladder and he fell and 
injured his right knee as a result.  He therefore believes 
that service connection for his right knee injury sustained 
in 2001 warrants service-connection on a secondary basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  

In this case, the veteran did complain of injury to his right 
knee during active service.  However, after service, the 
veteran underwent VA examination and x-ray in December 1972.  
Although the veteran complained of soreness of the right 
knee, no abnormality was found on examination or x-ray.  

In September 2001, the veteran fell 11 feet from a ladder 
when he indicated that his left knee gave way.  He injured 
his T12 vertebrae and pelvis at that time, for which he was 
later service connected as caused by his service-connected 
left knee disability.  In September 2002, Fredrick P. 
Maibauer, MD, submitted a medical statement on the veteran's 
behalf.  He indicated, in pertinent part, that the 
September 2001 fall from the ladder, aggravated the veteran's 
knees, although no surgical or medical management was needed 
at that time.  In January 2005, he was evaluated by Waldomar 
Roeser, MD, who stated that in 2001, after feeling 
significant pain in his left knee, the veteran fell and 
landed on his right knee.  It was his impression that the 
veteran had a right chronic anterior cruciate ligament (ACL) 
deficient knee with a medial meniscal tear and degenerative 
joint disease.  The options were discussed and surgery for 
his ACL tear was addressed.  

In November 2005, the veteran underwent a VA examination.  
The examiner indicated at that time that he felt that there 
was no nexus between the veteran's right knee and service-
connected left knee condition, the rationale being that the 
injuries occurred at different times, and the present 
condition of the right knee was directly related to that 
injury.  He opined that it was not likely that he veteran's 
right knee condition was related to his service-connected 
left knee.  

Additional private medical evidence was submitted showing 
treatment of the veteran's bilateral knee condition.  Most 
recent was a medical statement from Dale V. Hoekstra, MD in 
November 2006.  He stated that he was a partner of Dr. 
Fredrick Maibauer.  He related that the initial assessment of 
the veteran's knee was of a right knee problem occurring as a 
result of an injury sustained while the veteran was in the 
Navy.  The basis of the inservice right knee injury was 
described as subtle, but that his left knee was substantially 
injured in service.  His opinion was that it was likely that 
the 2001 fall from the ladder after service, which caused 
spinal fracture and pelvic injury, was precipitated by left 
knee weakness and caused aggravation to his underlying right 
knee problem.  

The veteran testified at a RO hearing in September 2006 and a 
Travel Board hearing before the undersigned Acting VLJ.  Both 
hearings were essentially the same, with the veteran 
maintaining that he injured his right knee in service playing 
football, but not as severe as he injured his left knee.  
After service, while working, his service-connected left knee 
gave way, during which time he injured his pelvis, thoracic 
spine, and his right knee when his left knee gave way.  He 
has been service-connected for his thoracic spine and pelvis 
as a result of the 2001 fall.  

In reviewing all of the evidence of record, it has been 
maintained by the veteran that he injured his right knee in 
service.  Although that has not been confirmed, and the 
medical evidence of record immediately after service shows 
that he had no abnormality of the right knee at that time, it 
is clear that he sustained injury to his back, pelvis, and 
right knee in a work-related fall in 2001.  Since that time, 
he has been service connected for the back and pelvis, and 
continues to receive ongoing treatment for his right knee 
injury.  The record includes statements by a private doctor 
attributing the right knee injury to the fall from the 
ladder.  The VA examiner in November 2005 does not relate the 
veteran's right knee injury to service, says that the veteran 
only attributes his injury to the right knee while playing 
ball in service, and states that it is the result of a 
different injury.  However, the examiner does attribute the 
veteran's present right knee condition to the 2001 fall.  
When reviewing the entire evidence of record, all which 
attribute the current right knee condition to the 
October 2001 fall at work from a ladder, it is clear that if 
this is the result of the injury and if the veteran's back 
and pelvis are the result of the service-connected left knee 
give way, the veteran's right knee injury is also the result 
of the left knee give way.  Resolving all reasonable doubt in 
the veteran's favor, service connection on a secondary basis 
for the veteran's right knee injury is warranted.  


ORDER

Service connection for a right knee injury, secondary to the 
veteran's service-connected left knee injury, is warranted.  




REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected residuals, fracture of right 
3rd and 4th metacarpals, are more severe than the current 
evaluation reflects.  

In reviewing the evidence of record, it is noted that the 
veteran received VCAA letters in connection with his claim.  
VA informed the veteran of what was necessary for service 
connection claims.  However, he was not informed of what was 
necessary for an increased rating claim.  That needs to be 
done prior to final adjudication of the claim.  

Additionally, the veteran's VA examinations of February and 
September 2003, and February 2004 private evaluation, did not 
reflect the range of motion of the right hand condition.  The 
RO also rated the veteran's condition under a neurological 
code; however, no neurological examination was performed.  
Further, considering the veteran's condition is diagnosed as 
overuse syndrome, consideration must be given to whether 
there is greater functional limitation on flare-ups or with 
use.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.45.  

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes 
sending the appellant a letter discussing 
what information and evidence not of 
record is necessary regarding a claim for 
an increased rating claim, and what is 
necessary for an increased rating claim.  

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations.  All indicated studies, 
including range of motion studies, should 
be performed.  It should also be noted 
whether the veteran is able to make a 
fist.  

3.  The claim should then be 
readjudicated again and evaluated in 
light of DeLuca, 8 Vet. App. 202.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case.  They should be 
provided an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


